DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 1/11/2021 is acknowledged.
Allowable Subject Matter
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  6-10, 12-13 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “measuring processing and product information” in Claim 6, line 2 is vague and indefinite as it is unclear what is the difference between information that can be measured and not measured.  Applicant is advised to consider setting forth the specific information to be measured.
The phrase “measuring processing and product information” in Claim 6, line 4 is vague and indefinite as it is unclear what is the difference between information that can be measured and not measured.  Applicant is advised to consider setting forth the specific information to be measured.
 The phrase “measuring coagulation reaction, processing and product information” in Claim 12, line 1 is vague and indefinite as it is unclear what is the difference between information that can be measured and not measured.  Applicant is advised to consider setting forth the specific information to be measured.
The phrase “measuring processing and product information ” in Claim 13, lines 1-2 is vague and indefinite as it is unclear what is the difference between information that can be measured and not measured.  Applicant is advised to consider setting forth the specific information to be measured.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Payne et al. (US 5,172,193) in view of Fagan et al., Preliminary evaluation of endogenous milk fluorophores as tracer molecules for curd syneresis, American Dairy Science Association, (2011) .
Payne (‘193) teaches a method of manufacturing cheese (See Abstract and col. 7, l. 47+ and FIG-1.), 

    PNG
    media_image1.png
    382
    765
    media_image1.png
    Greyscale

comprising: measuring coagulation reaction, processing and product information from a first batch of milk undergoing enzymatic coagulation to form a first batch of milk coagulum (See Abstract, col. 7, l. 47+  and FIG-4.);  calculating an amount of enzyme to be added (See Abstract, col. 7, l. 47+  and FIG-4.),

    PNG
    media_image2.png
    481
    628
    media_image2.png
    Greyscale

however, fails to expressly disclose measuring processing and product information from a second batch of milk about to undergo enzymatic coagulation; estimating, by controller, a mass of enzyme to be added to said second batch of milk to achieve a desired gel strength at a desired cutting time based upon the measured coagulation reaction, processing and product information from the first batch of 
Fagan teaches processing unpasteurized and unhomogenized whole bovine milk was used and prepared milk was added to a vat and left to equilibrate at the coagulation temperature (32°C) under stirring at 26 rpm (See p. 5351, col. 2.); wherein the milk temperature was measured with a precision thermistor (See p. 5351, col. 2, p. 5352, col. 1 and FIG-1.); 

    PNG
    media_image3.png
    373
    599
    media_image3.png
    Greyscale

wherein chymosin enzyme was used for milk coagulation (See p. 5351, col. 2.); wherein, chymosin was added to the milk (See p. 5351, col. 2.); wherein data acquisition for the fluorescence sensor commenced upon addition of the enzyme (See p. 5351, col. 2.); wherein during coagulation, the vitamin A sensor response displayed a high degree of scatter and, overall, showed a response to coagulation (See p., 5357, col. 2.); wherein sensors displayed an amount of scatter, making it possible to extract tmax from their sensor profiles (See p., 5357, col. 2.).
It would have been obvious to a person having ordinary skill in the art at the time of filing with Payne (‘193) and Fagan 
Regarding the plural batches, it would have been obvious to a person having ordinary skill in the art at the time of filing with Payne (‘193) and Fagan before them that commercially viable cheese processes was manufactured in multiple batches to provide affordable cheese that meets consumer demand and thus obvious to provide a process with multiple vats.
Fagan teaching syneresis control technology as being an emerging technology for processing cheese (See p. 5350.).  Therefore, it would have been obvious to use a known controller in conjunction with the sensors and control equipment as taught by Payne (‘193) and Fagan and in order to transform milk into a cheese that usable as intended.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
January 12, 2021